 Case: 4:19-cv-00019-NAB Doc. #: 26 Filed: 05/26/20 Page: 1 of 1 PageID #: 134




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

RAYMOND REDLICH, et al.,                       )
                                               )
     PLAINTIFFS,                               )
                                               )
v.                                             )   Case No. 4:19-CV-00019
                                               )
CITY OF ST. LOUIS,                             )
                                               )
     DEFENDANT.                                )


                                     Motion to Withdraw

        COMES NOW Assistant City Counselor Megan Bruyns and hereby requests leave to

withdraw as co-counsel for Defendant City of St. Louis in the above captioned matter.

Withdrawal is necessary because Ms. Bruyns is leaving the employ of the City of St. Louis on

May 26, 2020. All other attorneys of record for Defendant will remain.

                                            Respectfully submitted,

                                            JULIAN BUSH
                                            CITY COUNSELOR

                                            /s/ Megan Bruyns
                                            Megan G. Bruyns #69998(MO)
                                            Assistant City Counselor
                                            1200 Market Street
                                            City Hall, Room 314
                                            St. Louis, MO 63103
                                            314.622.3366
                                            FAX: 314.622.4956
                                            Bruynsm@stlouis-mo.gov
                                            Attorney for Defendant City of St. Louis
